DETAILED ACTION

Allowable Subject Matter
1.	Claims 1-3, 5-9, 11-12, are 15-17, are allowed. 

2.  	The following is an examiner’s statement of reasons for allowance:  the prior arts fail to disclose or reasonably teach a method of whitening teeth, comprising, inter alia: delivering a buffer solution from a reservoir of an oral care implement to tooth cleaning elements of the oral care implement; applying a toothpaste containing a peroxide to the tooth cleaning elements of the oral care implement, the toothpaste having a first pH; and brushing teeth with the tooth cleaning elements, thereby mixing the buffer solution and the toothpaste to form, at surfaces of the teeth, a tooth whitening mixture having a second pH that is greater than the first pH; wherein delivering the buffer solution from the reservoir to the tooth cleaning elements comprises flowing the buffer solution through a capillary member, the capillary member comprising a main body and a plurality of fibers extending between the main body and a plurality of bristle filaments of a bristle tuft of the tooth cleaning elements, in combination with the elements and their arrangements as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hao D Mai/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772